Jenkins, P. J.
(After stating the foregoing facts.) Were it permissible for us to speculate on general principles as to whether in our opinion a purchaser would more likely buy a car from the manufacturer or from a local or State dealer, we might perhaps very reasonably incline to the latter proposition as being possibly the more usual and customary practice. Such speculation, however, lies beyond our sphere. This is a suit on a contract, 'and contracts must be taken' according to the language actually used, and, where unambiguous, it is the duty of courts to thus construe them. All acts of corporations are performed through agents and servants; their contracts are necessarily thus executed. The contract in this case was signed, not by. Bache, or by Bache as dealer, but by Bache as “distributor,” which term would of itself denote agency. And while this of itself, would amount to nothing more than descriptio personse, it is different where the terms of the contract clearly show for whom he was thus acting. In this case the writing would clearly seem to mean that Bache holds himself out as the distributing agent of a named manufacturer with authority to accept orders for it, and that he in such capacity is recognized by the manufacturer, but with definite limitations upon his authority to bind it by warranty. The contract shows on its face that the purchaser simply gave to the distributor of a named manufacturer an order for a car, which by the express terms of the agreement was not to be filled by the named distributor, but was to be transmitted to the manufacturer, to be executed by it.

Judgment on mam bill of exceptions affirmed; cross-bill dismissed.


Smith, J., concurs.